3/15/2020   Case 4:18-cv-00247-ALM Document 140-3 Gmail
                                                   Filed- (no subject)
                                                            03/15/20   Page 1 of 1 PageID #: 3525


                                                                                Jason Van Dyke <jasonleevandyke@gmail.com>



  (no subject)
  2 messages

  Tom Retzlaff <retzlaff@texas.net>                                                                    Sun, Mar 15, 2020 at 8:59 PM
  To: JDorrell@hanszenlaporte.com
  Cc: Jason Van Dyke <jasonleevandyke@gmail.com>, alan@taggartfirm.com

    Jeff,

    What a stupid cunt that bitch is!!!! Obviously he had no clue about the FBI's audio recording of him plotting to murder us
    and the state bar prosecutor.

     Hahahahaha
    What a dumb motherfucker. All the years I spent in federal and state law enforcement locking up assholes, it never
    ceased to amaze me how fucking stupid guys like this really are.

    Yeah, tell us all again please how some other dude did it and got access to your work station at White Jacobs and
    Assoc's to send out death threats to me and the state bar prosecutor. And then please explain the FBI audio recording,
    the text messages, and the emails. And the Arizona Proud Boys.

    Stupid bitch. Tell him to go fuck himself, Jeff. Both him and Taggart are gonna wind up in jail before this is all over with -
    again!



    Tom



  Jason Van Dyke <jasonleevandyke@gmail.com>                                                           Sun, Mar 15, 2020 at 9:16 PM
  To: alan@taggartfirm.com

    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=7fc6683b87&view=pt&search=all&permthid=thread-f%3A1661284119939203294&simpl=msg-f%3A166128411993…   1/1
